Irvine, C.,
dissenting.
I cannot concur in the conclusion of the court permitting an affirmance of this judgment on plaintiff’s remitting $1,300. Where damages are wholly. unliquidated, and necessarily determined on general considerations without definite rules of admeasurement, the jury is the body which should fix them, and verdicts should not be disturbed unless so clearly disproportionate to the injury sustained as to strike the mind as being manifestly excessive. My"associates think this judgment to be of this character, and in this I agree with them; but I cannot see by what process they ascertain that $5,000 is reasonable, while $6,300 is so grossly excessive as to call for judicial interference. The difference between the twa sums is too small to afford grounds for distinction where, as in this case, every basis of mathematical calculation is absent, and the elements for consideration are of so speculative a nature as mental and physical suffering and bodily inconvenience. I think, measured by verdicts which have been sustained in similar cases, a much larger remittitur should be required, but on a matter so much involved in speculation I would yield my individual opinion to the combined views of the jury, which found a verdict for $10,000, of the trial judge, who reduced it to $6,300, and of my associates, who think $5,000 a proper sum; but, conceding that their views are more nearly right, the difference between the judgment rendered and the estimate of my associates is, in my opinion, too slight to justify any interference with the judgment. Either the judgment is clearly excessive and a substantial remit-titur should be required, or it should be affirmed as it stands.
Norval, J., concurs in the foregoing dissenting opinion.